Citation Nr: 0923807	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  04-35 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for testicular cancer, to 
include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

In July 2006, the Board issued a decision denying the 
benefits sought on appeal. The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in an April 2008 Order, the 
Court vacated the July 2006 Board decision and remanded the 
matter to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion).  The case 
has since been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand:  To afford the Veteran a VA examination.
			
The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).		

As pointed out by the parties to the Joint Motion, the 
Veteran has not been afforded a VA examination in connection 
with his claim for service connection for testicular cancer.  
His DD 214 indicates that he served in Vietnam from June 1971 
to March 1972.  As such, he served in the Republic of Vietnam 
during the Vietnam era and is therefore presumed to have been 
exposed during such service to certain herbicide agents, 
including Agent Orange.  Although testicular cancer is not on 
the list of diseases that VA has associated with Agent Orange 
exposure, the regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service. 38 C.F.R. §§  3.303(d), 3.309(e); see also Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a 
presumption of service connection provided by law is not the 
sole method for showing causation in establishing a claim for 
service connection for disability due to herbicide exposure. 
See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that 
the availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange).

Indeed, the Veteran has submitted medical literature obtained 
from the Internet indicating that testicular cancer may be 
related to Agent Orange exposure.  He has also reported that 
his treating physician had told him that testicular cancer 
may be due to his exposure to Agent Orange during service.  
However, the evidence of record does not include a medical 
opinion based on a complete review of the claims file 
specifically addressing whether the Veteran himself currently 
has testicular cancer that is causally or etiologically 
related to his herbicide exposure in service.

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  Therefore, the 
Board finds that a VA examination and medical opinion are 
necessary for determining the nature and etiology of any 
testicular cancer that may be present.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the Veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date.  As those questions are involved in the 
present appeal and the case is already being remanded for 
further development, the RO should provide the Veteran with a 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to the type of 
evidence that is needed to establish an effective date.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1. The RO should send the Veteran a 
notice letter in connection with his 
claim for service connection for 
testicular cancer.  The letter should 
include an explanation as to the 
information or evidence needed to 
establish an effective date for the 
claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any testicular cancer that 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, lay statements, and 
information obtained from the Internet.  
It should be noted that the Veteran is 
presumed to have been exposed to 
certain herbicide agents, including 
Agent Orange, during his military 
service.  The examiner should then 
state whether it is at least as likely 
as not that the Veteran currently has 
testicular cancer that is due to his 
herbicide exposure in service or is 
otherwise causally or etiologically 
related to his military service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2008), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence, if any.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
certified to the Board for appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




